DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of Applicant’s claim to provisional application 62/504,501 filed on 05/10/2017 and 15/976, 850 filed 05/10/2018. 

 Information Disclosure Statement 
Acknowledgement has been made of the information disclosure statements (IDS) submitted on 09/18/2020, 12/21/2020, 04/05/2021, 11/22/2021 and 12/13/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. IDS dated 09/18/2020 has item #119 lined through because it is a duplicate of line item #118.

Drawings
The drawings are objected to because Figures 19A-C are labeled “FIGUREPRV” instead of “FIGURE.” Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be 


Specification
It is unclear what “CLAIM-16A” references. ¶00106.  
Appropriate correction is required.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: DAISY CHAINED CAMERA ARRAY SYSTEM.

Claim Objections
Claim 30 is objected to because of the following informalities: “system” should be “system.”.  (Need a period at the end of the claim.) Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “selectively” in claim 40 is a relative term which renders the claim indefinite. The term “selectively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, it is interpreted as " 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 32-34, 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al., (U.S. Patent Application Publication No. 2019/0156277 A1), [hereinafter Fischer], as cited by applicant, and further in view of Orner, (U.S. Patent Application Publication No. 2017/0126985 A1), [hereinafter Orner].


Regarding Claim 21, Fischer discloses a system for video monitoring across an environment ([0005] A system, and method for operating a system, are provided for tracking inventory events, such as puts and takes, in an area of real space. The system is coupled to a plurality of cameras or other sensors, and to memory storing a store inventory for the area of real space) comprising of:  a set of camera modules mounted and interconnected as a monitoring network within the environment (FIGS. 1-2A), the cameras having a configured relative camera arrangement (FIG. 2A).
However, Fischer does not explicitly disclose wherein each camera module instance of the set of camera modules comprises of: - at least one camera, and - at least a first connection port and second connection port; and wherein the camera modules of the set of camera modules serially connect through the connection ports of adjacent camera modules.
Orner suggests wherein each camera module instance of the set of camera modules comprises of: - at least one camera, and - at least a first connection port and second connection port ([0038] An input/output (I/O) interface 660 transmits and receives data from various external devices. For example, the I/O interface 660 may facilitate the receiving or transmitting video or audio information through an I/O port); and wherein the camera modules of the set of camera modules serially connect through the connection ports of adjacent camera modules (In a daisy chain, the output line 140 of a first camera (e.g. 120a) is connected to the input line 130 of the next camera (e.g. 120b). The input line 130 and output line 140 are used as single wired data line; 0015, Figs. 1 and 3). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the camera system of Fischer with the ports suggested by Orner. The motivation would be to provide a single wired daisy chain to reduce wiring. Orner at ¶0015.
 Regarding claim 32, Fischer, further in view of Walker, [hereinafter Fischer-Orner], suggest all the limitations and motivation of claim 21, as discussed above. Fischer also suggests wherein the camera module comprises at least a subset of cameras mounted with an angle orientation configured to capture a first shelf face of a first shelf when the camera module is mounted above and in front of the first shelf (Fig. 2A Camera A).  
Regarding claim 33, Fischer- Orner suggest all the limitations and motivation of claim 21, as discussed above. Fischer also suggests wherein the camera module comprises at least a subset of cameras mounted with an angle orientation configured to capture a 5Attorney Docket No.: GRGO-M15-US2 first shelf face of a first shelf (Fig. 2A shelf unit A) and a second shelf face of a second shelf (Fig. 2A shelf unit B) when the camera module is mounted above and between the first and second shelves (Fig. 2A Camera A).  
Regarding claim 34, Fischer- Orner suggest all the limitations and motivation of claim 21, as discussed above. Fischer also suggests wherein the plurality of cameras have a subset of cameras paired in a depth perception arrangement (The coordinate positions along the three axes can be used to calculate length, depth and height of the inventory locations as shown in FIG. 3; and Fig. 3).  
Regarding claim 37, Fischer- Orner suggest all the limitations and motivation of claim 21, as discussed above. Orner also suggests wherein the monitoring comprises of at least ten camera modules connected in series (The array of cameras (120a-n) can be a predetermined number of cameras, N (or n), e.g., 2, 3, 4, 6, or 12; 0015).  
Regarding claim 38, Fischer- Orner suggest all the limitations and motivation of claim 21, as discussed above. Fischer also suggests wherein the camera module network comprises of at least two types of camera modules (Other embodiments of the technology disclosed can use different types of sensors such as infrared or RF image sensors, ultrasound sensors, thermal sensors, Lidars, etc., to generate this data. Multiple types of sensors can be used, including for example ultrasound or RF sensors in addition to the cameras 114 that generate RGB color output; 0048).  
Regarding claim 39, Fischer- Orner suggest all the limitations and motivation of claim 21, as discussed above. Fischer also suggests wherein the camera module instances comprise at least one processing unit configured to perform local processing of collected video data ([0006] The field of view of each sensor overlaps with the field of view of at least one other camera in the plurality of sensors. A processing system is coupled to the plurality of sensors and to memory storing a store inventory for the area of real space. The system uses the sequences of images to find a location of an inventory event, to identify item associated with the inventory event, and to attribute the inventory event to a customer; and [0047] The interconnection of the elements of system 100 will now be described. Network(s) 181 couples the network nodes 101a, 101b, and 101n, respectively, hosting image recognition engines 112a, 112b, and 112n [i.e., processing unit]).  
Regarding claim 40, Fischer- Orner suggest all the limitations and motivation of claim 39, as discussed above. Fischer also suggests wherein the camera modules are configured to selectively communicate video data based on results of local processing of the collected video data ([0051] The CNN in each image recognition engine produces arrays of joints data structures for images in its respective stream of images. In an embodiment as described herein, an array of joints data structures is produced for each processed image, so that each image recognition engine 112a-112n produces an output stream of arrays of joints data structures…[0070] The large number of images collected above for a multi joint subject are used to determine corresponding points between cameras with overlapping fields of view and 48,65,69-70).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sorokin, US 6535226 B1 discloses a camera array in series. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON SLATER whose telephone number is (571)270-0375.  The examiner can normally be reached on MON-FRI 7AM-4PM EST, alt FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.




/Alison Slater/Primary Examiner, Art Unit 2487